--------------------------------------------------------------------------------

Exhibit 10.1
 
PURCHASE AGREEMENT


This Purchase Agreement (“Agreement”) by and among NutraCea, a California
Corporation (“NutraCea”) and Ceautamed Worldwide, LLC, a Florida limited
liability company (“Purchaser”) is entered into as of July 29, 2009 (“Effective
Date”).  The parties hereto agree as follows:


1.              Background and Purpose.


1.1.           Vital Living Securities.  In April 2007, NutraCea purchased from
their holders (“Holders”) (i) senior secured convertible promissory notes that
Vital Living, Inc., a Nevada corporation (“Vital Living”) issued to various
investors in December 2003 (“Vital Living Notes”) in the principal amount of
approximately $4,226,446 and which NutraCea purchased for an aggregate purchase
price of $4,226,446; and (ii) One Million (1,000,000) shares of Vital Living’s
Series A Preferred Stock, which NutraCea purchased for $1,000,000 (“Preferred
Stock”, and together with the Vital Living Notes, the “Vital Living
Securities”).


1.2.           Vital Living Security Agreement.  Pursuant to its purchase of the
Vital Living Securities, NutraCea was assigned rights under the security
agreement entered into by and among Vital Living and the original purchasers of
the Vital Living Notes (“Existing Security Agreement”).


1.3.           Vital Living Lawsuit.  On September 3, 2008, NutraCea filed a
complaint against Vital Living in Superior Court of Arizona, Maricopa County
(“Court”) (CV2008-021291) alleging breach of contract, common count, money lent,
specific performance and injunctive relief (“Action”). On or about May 21, 2009,
Vital Living filed a counterclaim against NutraCea alleging breach contract and
fraud.


1.4            Letter of Intent.  On June 17, 2009, NutraCea and Purchaser
executed a binding letter of intent (“LOI”) that set forth a summary of the
terms of the transaction contemplated by this Agreement.  This Agreement
supercedes in its entirety the LOI, which shall have no further force and
effect.


1.5            Deposit.  In connection with the LOI, Purchaser delivered to
NutraCea a deposit of Two Hundred Thousand Dollars ($200,000) (“Deposit”).


1.6            Assignment.  NutraCea desires to assign to Purchaser, and
Purchaser desires to purchase from NutraCea, NutraCea’s rights in the Vital
Living Securities, the Existing Security Agreement and the Action pursuant to
the terms and conditions of this Agreement.


2.              Assignment.


2.1.           Assignment as Payment.  Subject to the terms and conditions of
this Agreement, Purchaser agrees to pay to NutraCea the Purchase Price (as
defined below), and NutraCea agrees to assign to Purchaser (“Assignment”), on
the Closing Date (as defined below) free and clear of any Liens created by
NutraCea, (i) all the rights of NutraCea in the Vital Living Securities and the
Existing Security Agreement, comprising the rights therein that NutraCea
acquired from their holders in April 2007 and (ii) all the rights of NutraCea in
the Action (collectively, the “Purchased Assets”).

 
1

--------------------------------------------------------------------------------

 

2.2.           Purchase Price.  The purchase price (“Purchase Price”) for the
Purchased Assets shall be Three Million Six Hundred Thousand Dollars
($3,600,000) plus the Earn-Out Consideration (as defined below), which shall be
payable by:  (i) Purchaser’s release of the Deposit; (ii) the issuance by
Purchaser to NutraCea of a Secured Promissory Note in the original principal
amount of Three Million Four Hundred Thousand Dollars ($3,400,000) and in the
form attached hereto as Exhibit A (“Note”), and (iii) the payment of the Earn
Out Consideration pursuant to Section 2.3.


2.3            Earn-Out.  Purchaser shall pay to NutraCea or its successors,
assigns or designees, an amount equal to ten percent (10%) of the Gross Revenues
of Purchaser and its Subsidiaries (as defined in the Note) during the Earn-Out
Period (as defined below) as provided in this Section 2.3 (“Earn-Out
Consideration”).  As used herein, “Gross Revenues” means the entire amount of
any and all revenues and/or consideration actually received, whether as
payments, recoveries, charges or other forms of revenue actually received, and
including, without limitation, any revenues or other consideration actually
received by Purchaser or its Subsidiaries upon the sale, lease, license or other
transfer of any of their rights, entitlements, or assets (including without
limitation any rights to market or distribute products) less all sales taxes,
commercially reasonable and bona fide credits (all of which credits must comply
with the requirements of Section 7(b)(xi) of the Security Agreement identified
in Section 4.1(c)) and returns actually paid or provided (collectively
“Setoffs”) . For purposes of this Agreement, the “Earn-Out Period” shall mean
the ten (10) year period beginning August 15, 2012 and ending on August 14,
2022.


(a)            On or before the tenth Business Day of the month following each
month during the Earn-Out Period, Purchaser shall pay NutraCea in immediately
available funds the Earn-Out Consideration earned on or before the last Business
Day of the prior month. Notwithstanding the foregoing, in the event there is a
Setoff in a subsequent month that amends the Gross Revenues and Earn-Out
Consideration of a prior month (and which Setoff was not previously taken into
account in the calculation of Gross Revenues), then the Earn-Out Consideration
of the current month shall be adjusted and calculated dollar for dollar
(“Adjusted Earn-Out Consideration”) to reflect the changes to the Earn-Out
Consideration of the prior month.


(b)            Concurrently with the payment of any Earn-Out Consideration,
Purchaser shall deliver to NutraCea in writing a notice that contains an
unaudited statement setting forth, with respect to the month in which the
Earn-Out Consideration Notice relates, Purchaser’s detailed calculation of the
Gross Revenues and Setoffs of Purchaser and its Subsidiaries during such month
setting forth reasonably relevant information and data reasonably requested by
NutraCea.  If no Earn-Out Consideration is earned in a month, then Purchaser
shall deliver to NutraCea a written notice on or before the tenth Business Day
of the immediately following month that states that no Earn-Out Consideration
was earned in the immediately preceding month.  Each of the notices described in
this Section 3.2 shall be referred to herein as an “Earn-Out Consideration
Notice”. NutraCea shall keep all documents and information supplied to it
hereunder confidential pursuant to the terms of a fully executed mutual
Non-Disclosure Agreement in the form attached hereto as Exhibit H.

 
2

--------------------------------------------------------------------------------

 

(c)            Purchaser shall, and Purchaser shall cause its Subsidiaries to,
cooperate with NutraCea and its representatives to enable them to review and
verify the information contained in the Earn-Out Payment Notices and shall, up
to one (1) time and date per quarter, provided at a reasonable location and time
requested by NutraCea, within fifteen (15) Business Days after receipt of such
request, such books, records and other information as NutraCea and NutraCea’s
accountants and agents may reasonably request regarding the Earn-Out Payment
Notice, and shall cause appropriate representatives of the Purchaser and its
Subsidiaries to be reasonably available to discuss and respond to all questions
of NutraCea and its accountants and agents with regard thereto (whether in
person at Purchaser’s place of business or by telephone or other means of
communication requested by NutraCea and its accountants and agents). If it is
determined (whether by mutual agreement of Purchaser and NutraCea or otherwise)
that a Earn-Out Consideration payment should have been paid and was not paid or
that an actual Earn-Out Consideration payment that was made is less than ninety
(90%) of the Earn-Out Consideration payment that should have been paid, then
Purchaser shall pay all of NutraCea’s reasonable out of pocket expenses incurred
(including reasonable accountants’ and reasonable attorneys’ fees and interest
on the amount of money that was not timely paid, bearing interest from the time
such amount should have been paid at five  percent (5%) per annum) under this
Section 2.3 with respect to such Earn-Out Consideration payment.


(d)            If any Subsidiary of Purchaser exists after the date of this
Agreement that did not exist on the date of this Agreement, Purchaser shall
provide NutraCea with written notice of the existence of such Subsidiary within
ten (10) Business Days after it becomes a Subsidiary of Purchaser and shall
cause such Subsidiary to expressly assume the obligations of this Section 2.3
pursuant to a written agreement executed by NutraCea and such Subsidiary on
terms and conditions reasonably acceptable to NutraCea.


(e)            If any Equity Interests are sold, assigned or otherwise
transferred after the Closing to any entity other than Purchaser or one of
Purchaser’s Subsidiaries or Purchaser’s Permitted Transferees and results in a
Change in Control as defined in Section 8.1(k) of the Note, a condition to such
transfer shall be that the party(ies) acquiring such Equity Interests be
approved by NutraCea and agree to assume the liabilities of Purchaser pursuant
to this Section 2.3 pursuant to a written agreement between NutraCea and such
party(ies) on terms and conditions reasonably acceptable to NutraCea.


(f)             If any Equity Interests are sold, assigned or otherwise
transferred after the Closing to any entity other than Purchaser or one of
Purchaser’s Subsidiaries or Purchaser’s Permitted Transferees and does not
result in a Change in Control as defined in Section 8.1(k) of the Note, the
conditions to such transfer shall be that (i) the party(ies) acquiring such
Equity Interests agree to comply with the obligations of Purchaser hereunder,
and (ii) all of the consideration from the sale, assignment or transfer shall be
provided to Purchaser, with no portion provided to any of Purchaser’s owners or
affiliates and no portion subsequently distributed or paid to Purchaser’s owners
or affiliates for any reason.

 
3

--------------------------------------------------------------------------------

 

(g)            Notwithstanding the foregoing, Purchaser shall be permitted to
sell, assign or otherwise transfer Equity Interests to a third party that is not
affiliated with or related to Purchaser in a good faith and arms-length
transaction that results in a Change in Control as defined in Section 8.1(k) of
the Note; provided, that at the same time as such sale, assignment or transfer
of Equity Interests Purchaser or the third party acquires NutraCea’s rights to
receive the Earn-Out Consideration by payment to NutraCea of (i) cash in the
amount of the Earn-Out Price and (ii) prepayment in full of all principal,
accrued interest and other amounts that are payable or will become payable under
the Note. For purposes of this Agreement, “Earn-Out Price” means the greater of
(x) $6,000,000 minus the amount of any prior reductions by Purchaser of the
principal balance then owing under the Note, and (y) the Applicable Percentage,
as defined below, multiplied by  the Earn-Out Value, as defined below.  Between
the Effective Date of this Agreement and the four year anniversary of such date,
the “Applicable Percentage” shall be twenty five percent (25%). Between the four
year anniversary of the Effective Date and the eight year anniversary of the
Effective Date, the “Applicable Percentage” shall be twenty percent (20%).
Following the eight year anniversary of the Effective Date the “Applicable
Percentage” shall be fifteen percent (15%).  For purposes of this Agreement,
“Earn-Out Value” means the value of one hundred percent (100%) of the equity
interests of Purchaser, as determined by a third party certified public
accountant reasonably acceptable to both NutraCea and Purchaser, based on the
price per percent of Purchaser’s Equity Interests as sold, assigned or
transferred by Purchaser in such Change in Control transaction. For the purposes
of this Agreement, the term “Permitted Transferees” shall mean any one of the
following: (i)  A transferee by will; (ii) A transfer to a spouse (or widow or
widower) of the transferor, and/or to the transferor’s father or mother, and/or
to the transferor's children (including step-children and adopted children)
and/or to the transferor’s sibling or a trust established solely for the benefit
of such persons (each a “Permitted Family Member”) provided that the operational
and management control over the Equity Interest of the transferor does not
change.


(h)            Subject to the Permitted Related Party Threshold as it relates to
actual products (but in no event to any rights related to such products or to
any other assets or rights of Purchaser), during the Earn-Out Period, the
consideration paid or received in consideration of a Related Party Transaction
shall be no less than the amount of consideration that would be paid if such
transaction were completed with an unrelated third party.  For purposes of this
Agreement, a “Related Party Transaction” shall be any transaction (including
without limitation a distribution, licensing, sales or assignment transaction)
among or between Purchaser, its Subsidiaries, any of the underlying equity
holders, or any of their affiliates or family members of their affiliates. For
purposes of this Agreement, the “Permitted Related Party Threshold” shall be
$25,000 in product value during in any trailing twelve month period.


(i)             Subject to the written consent of NutraCea, from the date hereof
through the end of the Earn-Out Period, Purchaser shall operate the Business
only through itself and its Subsidiaries that have been approved in writing by
NutraCea and not through a “parent” entity.

 
4

--------------------------------------------------------------------------------

 

3.              Closing.  Subject to the satisfaction or waiver of the
conditions set forth in Section 7 below, the Assignment shall take place at one
closing (“Closing”).  The Closing take place at the offices of Weintraub
Genshlea Chediak Law Corporation, 400 Capitol Mall, Eleventh Floor, Sacramento,
CA 95814, at 10:00 a.m. Sacramento time on July 27, 2009, or any other date
agreed to by the parties hereto (“Closing Date”).


4.              Transactions to be Effected at the Closing.  At the Closing:


4.1            Deliveries by Purchaser.  Purchaser shall deliver or cause to be
delivered to NutraCea:


(a)            the Note, duly executed by Purchaser;


(b)            written authorization by Purchaser for NutraCea and NutraCea’s
counsel to release the Deposit to NutraCea;


(c)            a security agreement (“Security Agreement”) in the form attached
hereto as Exhibit B duly executed by Purchaser (including execution of all
exhibits thereto);


(d)            a Confession of Judgment Statement and Attorney’s Declaration in
Support of Confession of Judgment Statement (collectively “Confession of
Judgment”) in the forms attached hereto as Exhibit C-1 and Exhibit C-2 duly
executed by Purchaser and legal counsel for Purchaser (which counsel must
qualify in accordance with applicable law to execute such document);


(e)            a Mutual Release (“Mutual Release”) in the form attached as
Exhibit F, duly executed by Guarantor, Vital Living, NutraCea and Purchaser;


(f)            a cash management agreement (“Cash Management Agreement”) in the
form attached hereto as Exhibit J, duly executed by Purchaser;


(g)            a guaranty (“Guaranty”) in the form attached hereto as Exhibit D,
duly executed by Stuart Benson (“Guarantor”, and together with this Agreement,
the Note, the Security Agreement, Mutual Release, Release, the Confession of
Judgment, and the Cash Management Agreement, the “Transaction Documents”); and


(h)            a good standing certificate for Purchaser certified by the
Secretary of State of Delaware, dated as of a date within ten calendar days
before the Closing Date.


4.2            Deliveries by NutraCea.  At the Closing, NutraCea shall deliver
to Purchaser:


(a)            a written assignment of the Purchased Assets in the form attached
hereto as Exhibit E (“Assignment Document”), duly executed by NutraCea;


(b)            a release (“Release”) executed by Wells Fargo releasing its Lien
on the Purchased Assets;


(c)            the Mutual Release duly executed by NutraCea;

 
5

--------------------------------------------------------------------------------

 

(d)            the Cash Management Agreement duly executed by NutraCea;


(e)            a good standing certificate for NutraCea certified by the
Secretary of State of California, dated as of a date within ten calendar days
before the Closing Date;


(f)             all of the books and records of Vital Living in the possession
and control of NutraCea (“Vital Documents”) that NutraCea is not under legal
compulsion to provide to any governmental authority. Notwithstanding the
foregoing, NutraCea hereby agrees (i) to copy and ship at its own cost and
expense all of the Vital Documents that it claims cannot be provided due to a
legal compulsion; and (ii) not to dispose, transfer, or disclose the contents of
the Vital Documents to any third party whatsoever unless its legal counsel
determines that it is compelled to do so by a governmental authority.


(g)            a bill of sale in the form attached hereto as Exhibit I executed
by NutraCea and Purchaser for the sale by NutraCea to Purchaser of all of its
usable Product for the purchase price equal to its actual cost for the Products.


(h)            the Security Agreement, duly executed by NutraCea; and


(i)             the Confession of Judgment, duly executed by legal counsel for
NutraCea.


5.              Representations and Warranties of Purchaser.  Purchaser hereby
represents and warrants to NutraCea that:


5.1            Organization, Good Standing and Qualification.  Purchaser is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Florida.


5.2            Authorization.  When executed and delivered by Purchaser or
Guarantor, the Transaction Documents will constitute a valid and legally binding
obligation of Purchaser or Guarantor, as applicable, enforceable in accordance
with its terms against Purchaser or Guarantor, as applicable, subject to:  (i)
judicial principles respecting election of remedies or limiting the availability
of specific performance, injunctive relief, and other equitable remedies and
(ii) bankruptcy, insolvency, reorganization, moratorium or other similar laws
now or hereafter in effect generally relating to or affecting creditors' rights.


5.3            Experience.  Purchaser and Guarantor, by virtue of their own
business and financial experience or that of their professional advisors, have
the capacity to protect their own interests in connection with the transactions
contemplated by the this Agreement, the Note, the Security Agreement and the
Guaranty, within the meaning of Section 25102(f)(2) and Section 25118(f)(2) of
the Corporate Securities Law of 1968 and their respective implementing
regulations.


5.4            Investment.  Purchaser is acquiring all of NutraCea’s rights,
title and interests in the Purchased Assets for investment for Purchaser’s own
account and not with the view to, or for resale in connection with, any
distribution thereof.  Purchaser understands that the Purchased Assets have not
been registered under the Securities Act of 1933, as amended (“Securities Act”)
by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent as expressed herein. Purchaser further represents that it
does not have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participation to any third person with respect
to any of the Purchased Assets.  Purchaser understands and acknowledges that the
Assignment of the Purchased Securities pursuant to this Agreement will not be
registered under the Securities Act on the ground that the sale provided for in
this Agreement and the issuance of securities hereunder is exempt from the
registration requirements of the Securities Act.

 
6

--------------------------------------------------------------------------------

 

5.5            Rule 144.  Purchaser acknowledges that the Purchased Assets (and
any securities underlying the Purchased Assets) must be held indefinitely unless
subsequently registered under the Securities Act or an exemption from such
registration is available.  Purchaser is aware of the provisions of Rule 144
promulgated under the Securities Act which permit limited resale of shares
purchased in a private placement subject to the satisfaction of certain
conditions. Purchaser covenants that, in the absence of an effective
registration statement covering the securities in question, Purchaser will sell,
transfer, or otherwise dispose of the Purchased Assets (and any securities
underlying the Purchased Assets) only in a manner consistent with Purchaser’s
representations and covenants set forth in this Section 5.5.
 

5.6            “As-Is”.  Purchaser understands and agrees that the Assignment
will be an “as is” transfer of any and all of NutraCea’s rights in the Purchased
Assets and that NutraCea makes no representations or warranties with respect to
the rights or obligations of NutraCea under or pursuant to the Purchased Assets.


5.7            Due Diligence; No Liability.  Purchaser has had access to and has
reviewed the Purchased Assets and Vital Living Notes, the Preferred Stock, the
Existing Security Agreement, Vital Living’s charter documents and all transfer
documents relating to NutraCea’s acquisition of the Vital Living Securities from
the holders thereof in April 2007, and Purchaser is aware of the rights and
obligations created thereby.  Purchaser agrees that NutraCea shall have no
liability to Purchaser, its officers, members, managers, affiliates or employees
regarding the rights that NutraCea acquired in the Vital Living Securities or
the Existing Security Agreement.


5.8            Accredited Investor. Purchaser is an "accredited investor" as
defined in Rule 501 of Regulation D promulgated under the Securities Act of
1933, as amended.


5.9            No Relation to NutraCea.  Purchaser understands and agrees that
no current or former officer or director of NutraCea has any direct, indirect or
beneficial ownership, interest, affiliation or other involvement whatsoever with
Purchaser, including without limitation as an officer, director, employee,
consultant or agent.


6.              Representations and Warranties of NutraCea.  NutraCea hereby
represents and warrants to Purchaser that:


6.1            Organization, Good Standing and Qualification.  NutraCea is a
corporation duly organized, validly existing and in good standing under the laws
of the State of California.

 
7

--------------------------------------------------------------------------------

 

6.2            Authorization.  All corporate action on the part of NutraCea, its
officers, directors and shareholders necessary for the authorization, execution
and delivery of this Agreement, the performance of all obligations of NutraCea
hereunder has been taken or will be taken prior to the Closing, and this
Agreement constitutes a valid and legally binding obligation of NutraCea,
enforceable in accordance with its respective terms, subject to: (i) judicial
principles limiting the availability of specific performance, injunctive relief,
and other equitable remedies and (ii) bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect generally relating
to or affecting creditors' rights.


6.3            Experience.  NutraCea, by virtue of its own business and
financial experience or that of its professional advisors, have the capacity to
protect its own interests in connection with the transactions contemplated by
the this Agreement, the Note, the Security Agreement and the Guaranty, within
the meaning of Section 25102(f)(2) and Section 25118(f)(2) of the Corporate
Securities Law of 1968 and their respective implementing regulations.


6.4            No Liens. There are currently no Liens created by NutraCea on the
Purchased Assets and that when Assigned to Purchaser, the Purchased Assets shall
be free and clear of all Liens created by NutraCea.


7.              Closing Conditions.


7.1            Conditions to Each Party’s Obligations.  The obligation of the
Purchaser and NutraCea to consummate the Transactions is subject to the
satisfaction (or waiver by the Purchaser and NutraCea) on or before the Closing
Date of the following conditions:


(a)            No Injunctions or Restraints.  No applicable law or judgment
enacted, entered, promulgated, enforced or issued by any governmental entity or
other legal prohibition preventing the consummation of the Assignment or the
transactions contemplated hereby shall be in effect.


(b)            Absence of Proceedings.  There shall not be pending or threatened
any action, claim or proceeding against either Purchaser or NutraCea (i)
challenging or seeking to restrain or prohibit the transactions contemplated by
this Agreement (ii) claiming any rights in the Purchased Assets or (iii) Vital
Living Assets.


(c)            Mutual Release.  A mutual release in the form attached hereto as
Exhibit F hereto shall have been executed and delivered by all the parties
listed on the signature page thereto.


7.2            Conditions to Obligation of the Purchaser.  The obligation of the
Purchaser to consummate the Transactions is subject to the satisfaction (or
waiver by the Purchaser) on or before the Closing Date of the following
conditions:

 
8

--------------------------------------------------------------------------------

 

(a)            Representations and Warranties.  The representations and
warranties (considered individually and collectively) of NutraCea herein shall
be true and correct as of the date hereof and as of the Closing Date.


(b)            Performance of Obligations of NutraCea.  NutraCea shall have
performed or complied in all material respects with all obligations and
covenants (considered individually and collectively) required by this Agreement
to be performed or complied with by NutraCea on or before the Closing Date.


(c)            Security Agreement; Confession of Judgment.  The Purchaser and
NutraCea (and their respective legal counsel, as applicable) shall have entered
into the Security Agreement and the Confession of Judgment, each of which shall
be in full force and effect on the Closing Date;


(d)            Assignment Document.  The Purchaser and NutraCea shall have
entered into the Assignment Documents, which document shall be in full force and
effect on the Closing Date.


(e)            Absence of NutraCea Material Adverse Effect.  Since June 17,
2009, there shall not have occurred and be continuing a material adverse change
in the condition of the Vital Living Assets.


7.3            Conditions to Obligation of NutraCea.  The obligation of NutraCea
to consummate the Assignment is subject to the satisfaction (or waiver by
NutraCea) on or before the Closing Date of the following conditions:


(a)            Representations and Warranties.  The representations and
warranties (considered individually and collectively) of the Purchaser and
Guarantor made herein and in the Transaction Documents shall be true and correct
as of the date hereof and as of the Closing Date as though made on the Closing
Date.


(b)            Performance of Obligations of the Purchaser.  The Purchaser and
Guarantor shall have performed or complied in all material respects with all
obligations and covenants (considered individually and collectively) required by
this Agreement and the other Transaction Documents to be performed or complied
with by the Purchaser and the Guarantor on or before the Closing Date.


(c)            Security Agreement; Confession of Judgment.  The Purchaser and
NutraCea (and their respective legal counsel, as applicable) shall have entered
into the Security Agreement and the Confession of Judgment, each of which shall
be in full force and effect on the Closing Date;


(d)            Guaranty.  Guarantor shall have executed and delivered to
NutraCea the Guaranty, and the Guaranty shall be in full force and effect on the
Closing Date.

 
9

--------------------------------------------------------------------------------

 

(e)            Note; Security Agreement.  Purchaser shall have executed and
delivered to NutraCea the Note and the Security Agreement (including any
exhibits thereto); each of which shall be in full force and effect on the
Closing Date.


(f)             Cash Management Agreement.  The Purchaser and NutraCea shall
have entered into the Cash Management Agreement, which document shall be in full
force and effect on the Closing Date.


8.              Covenants.


8.1            Acquisition of Vital Living Assets.  Purchaser agrees to take all
action necessary to acquire from Vital Living from within thirty (30) days after
the Closing, free and clear of all liens, charges and other encumbrances
(“Liens”), all of the assets owned by Vital Living or encumbered by the Existing
Security Agreement, and, without limiting in any manner the foregoing, in all
rights, title and interest in the products (“Products”) and trademarks listed on
Exhibit G hereto, including without limitation, (i) the inventory of Products
owned by Vital Living, (ii) all of Vital Living’s contractual rights and
entitlements with regard to the distribution channels for such products; and
(iii) all manufacturing rights for the Products (collectively, the “Vital Living
Assets”).  As used herein, the term “Vital Living Assets” includes all other
assets, rights or entitlements of Vital Living in the Products, including
without limitation all of the inventory owned, acquired or produced by Vital
Living, all of Vital Living’s contractual rights and entitlements with regard to
the distribution channels for the Products and any other products, and all
manufacturing rights, whether existing at Closing or thereafter or owned at
Closing or thereafter acquired and wherever located, of every kind and
description, tangible or intangible, including, but not limited to, all goods,
equipment, inventory, documents, accounts, deposit accounts, chattel paper,
instruments, investment property, money, general intangibles (including, but not
limited to, intellectual property and all rights relating to such intellectual
property including trademarks), credits, claims, demands and any other property,
rights and interests, all substitutions and replacements therefor and all
products and proceeds thereof, new value thereof or proceeds of insurance
thereon.


8.2            Registered Trademarks  Upon Purchaser’s acquisition of the Vital
Living Assets, Purchaser shall use its commercially reasonable best efforts to
expeditiously complete applications and responses for, registration with the
United States Patent and Trademark Office of the trademarks “Greens First” and
“Red Alert” for use nationally by Purchaser in its operation of the Business.
Notwithstanding the foregoing, Purchaser makes no representation or warranty
that it will successfully obtain a trademark for either Greens First or Red
Alert.


8.3            Non-Circumvention.  Purchaser understands that the Earn-Out
Consideration is a material portion of the consideration that Nutracea bargained
for when deciding to enter into this Agreement.  Purchaser shall not avoid or
reduce its Earn-Out Consideration obligations by (i) entering into “below
market” transactions with related parties other than the Permitted Related Party
Threshold, (ii) structuring transactions relating to the business of Purchaser
or any of its subsidiaries or joint ventures in a manner to avoid triggering an
Earn-Out Consideration payment obligation, or (iii) entering into transactions
that allow for Equity Interests to be transferred other than as permitted
herein. In furtherance thereof, if Purchaser enters into any Related Party
Transaction above the Permitted Related Party Threshold before the end of the
Earn-Out Period, such agreement shall provide that NutraCea may terminate such
agreement, at NutraCea’s sole option and without penalty, if NutraCea obtains
the rights to such agreement through a foreclosure of NutraCea’s security
interest therein.  Similarly, Purchaser understands that the security interests
granted by Purchaser to NutraCea in the Security Agreement are intended to apply
to all the business assets of Purchaser, including the business assets of
Purchaser’s subsidiaries, joint ventures and parent entities.  Purchaser shall
not transfer, hold or control such assets in a manner that will limit or avoid
NutraCea’s intended security interest therein.

 
10

--------------------------------------------------------------------------------

 

8.4.           Further Action.  The parties agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.


9.              General Provisions.


9.1            Governing Law; Venue.  The rights and obligations of the parties
and the interpretation and performance of this Agreement shall be governed by
the law of California, excluding its conflict of laws rules.  Each party
consents to the jurisdiction of, and any actions arising under this Agreement
shall be heard and resolved in, courts in the State of California located in
Sacramento County.


9.2            Entire Agreement.  This Agreement and the exhibits hereto
represent the entire agreement among the parties with respect to the
transactions contemplated hereby.  There are no representations, agreements,
arrangements, or understandings, oral or written, between or among the parties
relating to the subject matter of this Agreement that are not fully expressed
herein or in the exhibits hereto.


9.3            Amendment.  The provisions of this Agreement may be modified at
any time by agreement of the parties.  Any such agreement hereafter made shall
be ineffective to modify this Agreement in any respect unless in writing and
signed by the parties against whom enforcement of the modification or discharge
is sought.


9.2            Notices.  Any notice under this Agreement shall be in writing,
and any written notice or other document shall be deemed to have been duly given
(i) on the date of personal service on the parties, (ii) on the third Business
Day after mailing, if the document is mailed by registered or certified mail,
(iii) one Business Day after being sent by professional or overnight courier or
messenger service guaranteeing one-day delivery, with receipt confirmed by the
courier, or (iv) on the date of transmission if sent by telegram, telex,
telecopy or other means of electronic transmission resulting in written copies,
with confirmation of successful transmission.  Any such notice shall be
delivered or addressed to the parties at the addresses set forth on the
signature page hereto or at the most recent address specified by the addressee
through written notice under this provision.  Failure to conform to the
requirement that mailings be done by registered or certified mail shall not
defeat the effectiveness of notice actually received by the addressee.  For
purposes of this Agreement, a “Business Day” is any day other than a Saturday,
Sunday or any day on which commercial banks in San Francisco, California are
closed for business.

 
11

--------------------------------------------------------------------------------

 

9.3            Waiver.  Any party’s failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent that party thereafter from enforcing each and every
other provision of this Agreement.  The rights granted both parties herein are
cumulative and shall not constitute a waiver of either party’s right to assert
all other legal remedies available to such party under the circumstances.


9.4            Severability.  If any provision of this Agreement is held by a
court of competent jurisdiction to be invalid or unenforceable, the remainder of
the Agreement which can be given effect without the invalid provision shall
continue in full force and effect and shall in no way be impaired or
invalidated.


9.5            Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same agreement.  Facsimile copies of signed
signature pages shall be binding originals.


9.6.           Nonassignability.  This Agreement shall not be assigned by any
party without the prior written consent of the other parties.  Any assignment
contrary to the provisions of this Agreement shall be deemed a default under the
Agreement, allowing the nondefaulting parties to exercise all remedies available
under law.


9.7.           Succession.  This Agreement shall inure to the benefit of and be
binding on the successors and assigns of the respective parties.


9.8.           Parties in Interest.  Nothing in this Agreement, whether express
or implied, is intended to confer any rights or remedies under or by reason of
this Agreement on any persons other than the parties to it and their respective
successors and assigns, nor is anything in this Agreement intended to relieve or
discharge the obligation or liability of any third persons to any party to this
Agreement, nor shall any provision give any third persons any right of
subrogation or action against any party to this Agreement.


9.9.           Specific Performance.  Each party's obligations under this
Agreement are unique.  The parties each acknowledge that, if any party should
default in performance of the duties and obligations imposed by this Agreement,
it would be extremely impracticable to measure the resulting
damages.  Accordingly, the nondefaulting party, in addition to any other
available rights or remedies, may sue in equity for specific performance, and
the parties each expressly waive the defense that a remedy in damages will be
adequate.


9.10.         Captions.  All paragraph captions are for reference only and shall
not be considered in construing this Agreement.


9.11.         Cumulative Remedies.  No remedy or election hereunder shall be
deemed exclusive but shall whenever possible be cumulative with all other
remedies at law or in equity.


9.12.         Ambiguities.  The Agreement has been negotiated at arm's length
between persons sophisticated and knowledgeable in the matters dealt with
herein.  Each party has been represented by experienced and knowledgeable legal
counsel.  Accordingly, any rule of law, including, without limitation, Civil
Code Section 1654, or legal decision that would require interpretation of any
ambiguities in this Agreement against the drafting party is not applicable and
is waived.  The provisions of this Agreement shall be interpreted in a
reasonable manner to effect the purpose of the parties.

 
12

--------------------------------------------------------------------------------

 

9.13          Expenses.  NutraCea and Purchaser shall each pay their own
expenses in connection with the preparation, negotiation and execution of the
Transaction Documents.


9.14          Brokers.  Each party shall bear the fees and expenses of any
agent, broker, investment banker or other firm or individual engaged by such
party or its affiliates that is entitled to any broker’s or finder’s fee or any
other commission or similar fee in connection with this Agreement of the other
Transaction Documents


9.15          Survival.  All representations, warranties, covenants, and
obligations in this Agreement and the Transaction Documents will survive the
Closing.




[remainder of page intentionally left blank]

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Purchase Agreement as of
the day and year first set forth above.


SELLER
PURCHASER
   
NutraCea, a California corporation
Ceautamed Worldwide, LLC, a Florida limited liability company
   
By:        /s/ James C. Lintzenich
By:       /s/ Ryan Benson
   
Name:   James C. Lintzenich
Name:  Ryan Benson
Title:     Chief Executive Officer
Title:    Chief Executive Officer







[SIGNATURE PAGE TO PURCHASE AGREEMENT]

 
14

--------------------------------------------------------------------------------

 

Exhibit A


FORM OF PROMISSORY NOTE

 
15

--------------------------------------------------------------------------------

 

Exhibit B


FORM OF SECURITY AGREEMENT

 
16

--------------------------------------------------------------------------------

 

Exhibit  C-1


FORM OF CONFESSION OF JUDGMENT

 
17

--------------------------------------------------------------------------------

 

Exhibit  C-2


FORM OF ATTORNEY’S DECLARATION
IN SUPPORT OF CONFESSION OF JUDGMENT

 
18

--------------------------------------------------------------------------------

 

Exhibit D


FORM OF GUARANTY

 
19

--------------------------------------------------------------------------------

 

Exhibit E


FORM OF ASSIGNMENT DOCUMENT

 
20

--------------------------------------------------------------------------------

 

Exhibit F


FORM OF MUTUAL RELEASE

 
21

--------------------------------------------------------------------------------

 

Exhibit G


CERTAIN VITAL LIVING PRODUCTS AND TRADEMARKS




Alka Fizz First
 
90 Day Diary
 
Cookbook
 
7 Habits of Healthy
 
Rejuvenation Book
 
Omega 3 First
 
Dream Protein Chocolate
 
Dream Protein Vanilla
 
Greens First
 
Snap Lid Cups
 
Snap Lid Cups Custom
 
GF Travel Pack Counter Display
 
GF Travel Pack Loose
 
Herbal Cleanse First
 
Red Alert
 
Greens First
 
Dream Protein Vanilla
 
Dream Protein Chocolate
 
Product Catalog
 
User Guide
 


 
22

--------------------------------------------------------------------------------

 

Exhibit H


FORM OF NON-DISCLOSURE AGREEMENT

 
23

--------------------------------------------------------------------------------

 

Exhibit I


FORM OF BILL OF SALE
 
 
24

--------------------------------------------------------------------------------